DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-9, and 13-23 are pending and under examination.
Claims 10-12 have been canceled.
Claims 21-23 were added by amendment. 

Response to Amendment
The amended claims received on 07/13/2022 have overcome the claim objections set forth in the Non-Final Rejection mailed on 05/10/2022.  Therefore, the claim objections are withdrawn.  However, based on the amended claims, new claim objections have been set forth.
The amended claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action. However, based on the claim amendments, new 112(b) rejections have been set forth.
In view of the amended claims, the 101 rejection over claim 13 has been withdrawn. 
Based on the amended claims and remarks received on 07/13/2022, the previous prior art rejection over Studer with respect to claims 1-8, & 16-20 has been withdrawn and new prior art rejection set forth (see below).  Likewise, the previous prior art rejection over Studer with respect to claim 9 has been withdrawn and a new prior art rejection set forth (see below) and the previous prior art rejection over Studer with respect to claims 13-15 has been withdrawn and a new prior art rejection set forth (see below).

Claim Objections
Claims 1, 9, and 13 are objected to because of the following informalities:  
Claim 1 line 7 recites “a reagent module”.  Although the claims previously distinguish “each reagent module” in line 5 of the clause, the claims would be clearer if applicants recite “each respective reagent module”.
Claim 1 line 25, claim 9 line 15, and claim 13 line 17 all recite “agent”.  This appears to be a grammatical/clerical mistake and should recite “reagent”.
The examiner requests applicants amend the claim 13 line 15 to recite “an in-line position” and line 22 to recite “the in-line position”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 13-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 line 12 recites “reagent dispensing devices in the first reagent module” and claim 1 line 14 recites “reagent dispensing devices in the second reagent module”.  Claim 1 line 3 previously referred to “at least one reagent dispensing device”.  It is unclear if each reagent module requires at least one reagent dispensing device, as defined in line 3, or if each reagent dispensing module requires a plurality of reagent dispensing devices, as defined in lines 12 and 14.  Can a reagent module comprising “at least one reagent dispensing device” satisfy the limitations of claim 1 or does each reagent module require a plurality of reagent dispensing devices to satisfy the limitation of claim 1?  A similar rejection is made over claim 13 lines 11-12 “a reagent module comprising the at least one reagent dispensing device” and line 24 “reagent dispensing devices in the reagent module”.
Claims 2-8 and 16-22 are also rejected by their dependency from claim 1.
Claims 14-15, and 23 are also rejected by their dependency from claim 13.

Claim 9 lines 8-9 have been amended to recite “an additional reagent module comprising at least one reagent dispensing device and integrated service module”. This is ambiguous and confusing because the claims appear to define the device itself as comprising the device itself in an additional reagent module.  In other words, the preamble of claim 9 is directed towards “An integrated cartridge service station comprising:” and then later recite “an additional reagent module comprising … integrated service module”.  It is unclear if the claim is intending to define a single integrated service station/module or if the claim is intending to define a system comprised of a plurality of integrated service stations/modules.

Claim 9 lines 3-4 have been amended to recite “a module frame comprising an outer housing and an aperture into which the reagent module is moved in and out of during servicing”.  Claim 9 lines 5-6 then recite “a service module integrated in the reagent module, the service module comprising at least one service device to clean the at least one reagent dispensing device”.  It is unclear as to the structural relationship between the module frame, the housing, the aperture, the reagent module, and the at least one reagent dispensing device.  Specifically, claim limitation “a service module integrated in the reagent module” implies the service module itself is a sub-component of the reagent module.  In this case, it is unclear how a system (i.e. the reagent module) is capable of moving in and out of an aperture for servicing by a sub-component of the system (i.e. the service module).  Perhaps applicants are intending to recite “a module frame comprising an outer housing and an aperture into which the at least one reagent dispensing device is moved in and out of during service”?  A similar rejection is made over claim 13 lines 10-11 and 18 “a/the service module integrated in a reagent module” and lines 12-13 “by retracting the reagent module through an aperture of a module frame into a housing where the service module is disposed”.

Claim 22 recites “different of the reagent dispensing devices comprise different architectures to hold different volumes of reagent”.  The claim language “different of the reagent dispensing devices” is unclear and ambiguous since the language does not appear to be grammatically correct.  Perhaps applicants are intending to recite “each of the reagent dispensing devices comprise different architectures to hold different volumes of reagent”?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 16-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bauerle (US Patent No. 5,033,887; hereinafter “Bauerle”), in view of Kocher et al. (US 2004/0120859; already of record – hereinafter “Kocher”), and further in view of Studer et al. (US 2008/0204503; already of record – hereinafter “Studer”)

Regarding claim 1, A dispensing system (Bauerle; fig. 1, col. 6 lines 8-10), comprising: 
at least two modules (Bauerle; fig. 1, #10, #12, #14, col. 6 lines 8-10), each module comprising: 
at least one dispensing device to dispense on a substrate (Bauerle discloses dispensing devices 16, 18, 20 are configured to dispense, and are therefore capable of dispensing on a substrate; fig. 1, col. 1 lines 33-65, col. 6 lines 15-22); and 
wherein: 
a first module of the at least two modules is stored in an off-line position (Bauerle discloses modules 10, 12, 14 are supplied via signal relays 24, 26, 28 by control unit 22; fig. 1, col. 6 lines 23-25.  Signals 34, 36, 38 characterize each module 10, 12, 14 by their type of dispensing head via circuit 32; col. 6 lines 29-33.  The control unit 22 identifies the type signal 40 and then provides the module 10, 12, 14 having the desired type of dispensing head; col. 6 lines 34-41.  Accordingly, modules that do not have the desired type of dispensing head remain stored in an off-line position); and 
dispensing devices in the first module have a different architecture to store different volumes as compared to dispensing devices in a second module of the at least two modules (Bauerle discloses each module has a different architecture and is therefore capable of storing different volumes; col. 6 lines 13-22); 
a module frame electrically and mechanically coupling the at least one dispensing device to the dispersing system (Bauerle discloses a printer containing the at least two modules 10, 12, 14, each module accommodates at least one dispensing device 16, 18, 20 that is mechanically and electrically connected to the given module; col. 6 lines 8-13.  Accordingly, the printer comprises a frame electrically and mechanically coupling the at least one dispensing device to the dispensing system); and 28581033016/500,066 
an automated storage and retrieval system to move the first module and the second module of the at least two modules between an in-line position where a respective at least one dispensing device is disposed over the substrate and in a position to dispense a respective agent onto the substrate and the off-line position within the dispensing system (Bauerle discloses modules 10, 12, 14 are supplied via signal relays 24, 26, 28 by control unit 22; fig. 1, col. 6 lines 23-25.  Signals 34, 36, 38 characterize each module 10, 12, 14 by their type of dispensing head via circuit 32; col. 6 lines 29-33.  The control unit 22 identifies the type signal 40 and then provides the module 10, 12, 14 having the desired type of dispensing head; col. 6 lines 34-41.  Accordingly, control unit 22 and circuit 32 define an automated storage and retrieval system to move the at least two modules between an in-line position to dispense and an off-line position within the dispensing system).  
Bauerle does not disclose the dispensing system is a reagent dispensing system, the at least two modules are reagent dispensing modules, and the at least one dispensing device is a reagent dispensing device that dispenses a number of reagents. However, Kocher teaches the analogous art of a dispensing system (Kocher; fig. 1, [0047]) wherein the dispensing system is a reagent dispensing system (Kocher; [0046]), comprising at least two module (Kocher; fig. 1, #100, #102, [0054]) wherein the at least two modules are reagent dispensing modules (Kocher; [0046]), at least one dispensing device (Kocher; fig. 2, #130, [0056]) wherein the at least one dispensing device is a reagent dispensing device that dispenses a number of reagents (Kocher teaches deposition of biological or chemical fluids; [0046]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the dispensing system, the at least two modules, and the at least one dispensing device, of Bauerle with the reagent dispensing system, the reagent dispensing modules, the reagent dispensing device that dispenses a number of reagents, as taught by Kocher, because Kocher teaches the reagent dispensing system, the at least two reagent modules, and the at least one reagent dispensing device that dispenses a number of reagents can be used for micro-deposition of molecular biological or chemical liquids on a support; [0046] for analysis of relative concentrations of gene expression, protein concentration, etc. [0002]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Bauerle and Kocher both teach a dispensing system comprising at least two modules with at least one dispensing device.
Modified Bauerle does not teach a service module integrated in each reagent module, the service module comprising at least one service device to maintain the at least one reagent dispensing device of a reagent module, wherein the at least one reagent dispensing device and the service module are movable with respect to one another. However, Studer teaches the analogous art of a dispensing system (Studer discloses a fluid-ejection device 100; fig. 1C, #100, [0018]), comprising a module (Studer discloses a fluid-ejection assembly 110; fig. 1C, #110, [0020]) comprising at least one dispensing device (Studer disclose a fluid-ejection mechanism 102; fig. 1C, [0020]) and a service module integrated in each module (Studer discloses a service station 104 integrated in module 110; fig. 1C, #104, [0020]), the service module comprising at least one service device to maintain the at least one dispensing device of the module (Studer discloses the service station comprises a shutter 406 for wiping the at least one dispensing device; fig. 4A, #406, [0032] – a capping mechanism 410 for maintaining humidification of nozzles 204; fig. 4B, #410, [0035], and a spittoon to collect the fluid ejected from the nozzle; fig. 4A, #410, [0039]), wherein the at least one dispensing device and the service module are movable with respect to one another (Studer discloses shutter 406 of service module 104 moves back and forth over the at least one dispensing device 102 to wipe the at least one dispensing device 102; fig. 5, [0032, 0044]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the at least two reagent modules of modified Bauerle to further comprise a service module integrated in each reagent module, the service module comprising at least one service device to maintain the at least one reagent dispensing device of a reagent module, wherein the at least one reagent dispensing device and the service module are movable with respect to one another, as taught by Studer, because Studer teaches the service module integrated in each reagent module wipes and caps the at least one dispensing device during nonuse to ensure that the at least one dispensing device properly eject fluid and maintain humidification; [0020, 0026, 0035]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Bauerle and Studer both teach a dispensing system comprising a module comprising at least one dispensing device.

Regarding claim 2, modified Bauerle teaches the reagent dispensing system of claim 1 above, wherein the at least one service device comprises a capping module to seal a number of nozzles of the at least one reagent dispensing device from ambient atmosphere (The modification of the at least two reagent modules of modified Bauerle to further comprise a service module integrated in each reagent module, the service module comprising at least one service device to maintain the at least one reagent dispensing device of a reagent module, wherein the at least one reagent dispensing device and the service module are movable with respect to one another, as taught by Studer, has previously been discussed in claim 1 above.  Studer additionally teaches the service device comprises a capping module to seal a number of nozzles; fig. 4B, #410, [0035]).  

Regarding claim 3, modified Bauerle teaches the reagent dispensing system of claim 1 above, wherein the at least one service device comprises a wiping module to wipe a nozzle plate of the at least one reagent dispensing device (The modification of the at least two reagent modules of modified Bauerle to further comprise a service module integrated in each reagent module, the service module comprising at least one service device to maintain the at least one reagent dispensing device of a reagent module, wherein the at least one reagent dispensing device and the service module are movable with respect to one another, as taught by Studer, has previously been discussed in claim 1 above.  Studer additionally teaches the service device comprises a wiping module to wipe a nozzle plate of the at least one reagent dispensing device; fig. 4A, #406, [0032]).  

Regarding claim 4, modified Bauerle teaches the reagent dispensing system of claim 1 above, wherein the at least one service device comprises a spittoon to receive spat reagent from the at least one reagent dispensing device (The modification of the at least two reagent modules of modified Bauerle to further comprise a service module integrated in each reagent module, the service module comprising at least one service device to maintain the at least one reagent dispensing device of a reagent module, wherein the at least one reagent dispensing device and the service module are movable with respect to one another, as taught by Studer, has previously been discussed in claim 1 above.  Studer additionally teaches the service device comprises a spittoon to receive spat reagent from the at least one reagent dispensing device; fig. 4B, #410, [0039]).  

Regarding claim 6, modified Bauerle teaches the reagent dispensing system of claim 1 above, wherein the service module services the at least one reagent dispensing device at an in-line position, at an off-line position, or a combination thereof (The modification of the at least two reagent modules of modified Bauerle to further comprise a service module integrated in each reagent module, the service module comprising at least one service device to maintain the at least one reagent dispensing device of a reagent module, wherein the at least one reagent dispensing device and the service module are movable with respect to one another, as taught by Studer, has previously been discussed in claim 1 above. Studer additionally teaches the service module services the at least one dispensing device before or after fluid ejection without having to dock the at least one dispensing device at a docking station thereby allowing the service station 104 to service the at least one dispensing device at any time and the device does not have to be moved to a separately docked station for such servicing to occur; [0043].  Therefore, the service module being capable of servicing the at least one reagent dispensing device at either the in-line position or off-line position).

Regarding claim 16, modified Bauerle teaches the reagent dispensing system of claim 1 above, wherein the service module is located in the in-line position (The modification of the at least two reagent modules of modified Bauerle to further comprise a service module integrated in each reagent module, the service module comprising at least one service device to maintain the at least one reagent dispensing device of a reagent module, wherein the at least one reagent dispensing device and the service module are movable with respect to one another, as taught by Studer, has previously been discussed in claim 1 above.  Accordingly, the modification resulting in automated storage and retrieval system of Bauerle moving the selected reagent module comprising a service module into the in-line position).  

Regarding claim 17, modified Bauerle teaches the reagent dispensing system of claim 1 above, wherein the module frame comprises mechanical and electrical interfaces to couple the reagent dispensing device to the reagent module (Bauerle discloses a printer containing the at least two modules 10, 12, 14, each module accommodates at least one dispensing device 16, 18, 20 that is mechanically and electrically connected to the given module; col. 6 lines 8-13).  

Regarding claim 21, modified Bauerle teaches the reagent dispensing system of claim 1 above, wherein the module frame comprises mechanical and electrical interfaces to couple the reagent dispensing device to electrical contacts of the reagent dispensing system in a reagent deposition area, responsive to the reagent module being in the in-line position (Bauerle; fig. 3, #94, #96, #98, #99, #100, #102, #104, #105, col. 8 lines 1-8).  

Claims 5, 7-8, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bauerle, in view of Kocher, in view of Studer, and further in view of Murcia et al. (US 2001/0012027; already of record – hereinafter “Murcia”).

Regarding claim 5, modified Bauerle teaches the reagent dispensing system of claim 1 above comprising the at least one reagent dispensing device, the module frame, the service module, and reagent module. 
Modified Bauerle does not teach the at least one reagent dispensing device comprises: a plurality of reagent dispensing devices, wherein the module frame couples the plurality of reagent dispensing devices to one another, and wherein the service module services each of the reagent dispensing devices within a respective reagent module.
However, Murcia teaches the analogous art of a dispensing system (Murcia; fig. 1, #20, [0034]) comprising at least one dispensing device (Murcia; fig. 2, [0037]) comprises: a plurality of dispensing devices (Murcia; fig. 2, #50, #52, #54, #56, [0040]), where a module frame couples the plurality of reagent dispensing devices to one another (Murcia; fig. 2, #40, [0036]), and wherein the service module services each of a respective reagent dispensing devices (Murcia; fig. 2, #70, #80, #82, #84, #86, [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the at least one reagent dispensing device, the module frame, the service module integrated in each reagent module of modified Bauerle to comprise a plurality of dispensing devices, where the module frame couples the plurality of dispensing devices to one another, and the service modules services each of the dispensing devices, as taught by Murcia, because Murcia teaches the dispensing system comprising a plurality of dispensing devices coupled to a module frame and serviced by a service module allows various fluids to be dispensed by the plurality of dispensing devices [0037] which can be tailored to adjust the amount of fluid dispensed based on usage and servicing routines; [0070].  The modification comprising a plurality of reagent dispensing devices within the reagent module with the service module being integrated with the plurality of dispensing devices.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Bauerle and Murcia both teach a dispensing system comprising at least one dispensing device.  

Regarding claim 7, modified Bauerle teaches the reagent dispensing system of claim 5 above, wherein the reagent dispensing devices are grouped within the respective reagent module based on an expiration date of the reagents within the reagent dispensing devices, a frequency of use of the reagents within the reagent dispensing devices, a volume of use of the reagents within the reagent dispensing devices, or combinations thereof (The modification of the at least one reagent dispensing device to further comprise a plurality of reagent dispensing devices grouped together within the reagent module has previously been discussed in claim 5 above).
Note: How the reagents are grouped within the reagent module relates to function/intended use. However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.)

Regarding claim 8, modified Bauerle teaches the reagent dispensing system of claim 1 above , comprising the at least one reagent dispensing device, and wherein the service module comprises a plurality of service devices (The modification of the at least two reagent modules of modified Bauerle to further comprise a service module integrated in each reagent module, the service module comprising at least one service device to maintain the at least one reagent dispensing device of a reagent module, wherein the at least one reagent dispensing device and the service module are movable with respect to one another, as taught by Studer, has previously been discussed in claim 1 above.  Studer specifically teaches the service module comprises a shutter 406 for wiping the at least one dispensing device; fig. 4A, #406, [0032] – a capping mechanism 410 for maintaining humidification of nozzles 204; fig. 4B, #410, [0035], and a spittoon to collect the fluid ejected from the nozzle; fig. 4A, #410, [0039]).
Modified Bauerle does not teach wherein the at least one reagent dispensing device comprises a plurality of reagent dispensing devices, and each of the reagent dispensing devices are integrated with the service module.  
However, Murcia teaches the analogous art of a dispensing system (Murcia; fig. 1, #20, [0034]) comprising at least one dispensing device (Murcia; fig. 2, [0037]) comprising a plurality of dispensing devices (Murcia; fig. 2, #50, #52, #54, #56, [0040]), and a service module services for the plurality of dispensing devices (Murcia; fig. 2, #70, #80, #82, #84, #86, [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the at least one reagent dispensing device and service module of modified Bauerle to comprise a plurality of dispensing devices wherein the service modules services each of the dispensing devices, as taught by Murcia, because Murcia teaches the dispensing system comprising a plurality of dispensing devices serviced by a service module allows various fluids to be dispensed by the plurality of dispensing devices [0037] which can be tailored to adjust the amount of fluid dispensed based on usage and servicing routines; [0070].  The modification comprising a plurality of reagent dispensing devices within the reagent module and the plurality of reagent dispensing devices being integrated with the service module.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Bauerle and Murcia both teach a dispensing system comprising at least one dispensing device.

Regarding claim 18, modified Bauerle teaches the reagent dispensing system of claim 1 above, comprising the at least one reagent dispensing device.
Modified Bauerle does not teach the at least one reagent dispensing device comprises a plurality of reagent dispensing devices; and each reagent dispensing device has a different architecture. 
However, Murcia teaches the analogous art of a dispensing system (Murcia; fig. 1, #20, [0034]) comprising at least one dispensing device (Murcia; fig. 2, [0037]) wherein the at least one dispensing device comprises a plurality of dispensing devices (Murcia; fig. 2, #50, #52, #54, #56, [0040]), and each reagent dispensing device has a different architecture (Murcia teaches the amount of fluid can be tuned or adjusted by changing the spring force of the wick springs, changing the foam geometry of the wick assembly, by changing the foam properties of the wick assembly, or by changing the fill volume of the reservoir block 132; [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the at least one reagent dispensing device of modified Bauerle to comprise a plurality of dispensing devices each having a different architecture, as taught by Murcia, because Murcia teaches the dispensing system comprising a plurality of dispensing devices each having a different architecture allows various fluids to be dispensed by the plurality of dispensing devices in an optimal amount based on both expected usage and servicing routines [0037, 0070].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Bauerle and Murcia both teach a dispensing system comprising at least one dispensing device. 

Regarding claim 22, modified Bauerle teaches the reagent dispensing system of claim 1 above, comprising the at least one reagent dispensing device.
Modified Bauerle does not teach the at least one reagent dispensing device comprises multiple reagent dispensing devices; and different of the reagent dispensing devices comprise different architectures to hold different volumes of reagent.  
However, Murcia teaches the analogous art of a dispensing system (Murcia; fig. 1, #20, [0034]) comprising at least one dispensing device (Murcia; fig. 2, [0037]) wherein the at least one dispensing device comprises a plurality of dispensing devices (Murcia; fig. 2, #50, #52, #54, #56, [0040]), and each reagent dispensing device has a different architecture (Murcia teaches the amount of fluid can be tuned or adjusted by changing the spring force of the wick springs, changing the foam geometry of the wick assembly, by changing the foam properties of the wick assembly, by changing the material properties of the reservoir block, or by changing the fill volume of the reservoir block 132; [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the at least one reagent dispensing device of modified Bauerle to comprise a plurality of dispensing devices each having a different architecture, as taught by Murcia, because Murcia teaches the dispensing system comprising a plurality of dispensing devices each having a different architecture allows various fluids to be dispensed by the plurality of dispensing devices in an optimal amount based on both expected usage and servicing routines [0037, 0070].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Bauerle and Murcia both teach a dispensing system comprising at least one dispensing device. 

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bauerle, in view of Kocher, in view of Studer, in view of Murcia, and further in view of Tella (US 2006/0051493; Pub. Date: Mar. 9, 2006; already of record – hereinafter “Tella”).

Regarding claim 19, modified Bauerle teaches the reagent dispensing system of claim 18 above, comprising a plurality of reagent dispensing devices (The modification of the at least one reagent dispensing device of modified Studer to further comprise a plurality of reagent dispensing devices has previously been discussed in claim 18 above).
Modified Bauerle does not teach a first reagent dispensing device is a cassette device to dispense a first volume of a reagent; a second reagent dispensing device is a digitally addressable fluid ejection device comprising a number of fluid ejection die to dispense a second volume of a reagent, wherein the second amount is greater than the first amount; and a third reagent dispensing device is a bulk reagent dispensing device fluidically coupled to a bulk reagent source.  
However, Tella teaches the analogous art of a reagent dispensing system (Tella; fig. 4, #100, [0011, 0094]) comprising a plurality of reagent dispensing devices (Tella; fig. 5, #124, [0095]) wherein: a first reagent dispensing device is a cassette device to dispense a first volume of a reagent (Tella discloses pin-spotting reagent dispensing heads; [0095]); a second reagent dispensing device is a digitally addressable fluid ejection device comprising a number of fluid ejection die to dispense a second volume of a reagent (Tella discloses piezoelectric reagent dispensing devices; [0095]), wherein the second amount is greater than the first amount; and a third reagent dispensing device is a bulk reagent dispensing device fluidically coupled to a bulk reagent source (Tella discloses an HP51645A reagent dispensing device; [0095]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the plurality of reagent dispensing devices of modified Bauerle to comprise a first, second, and third reagent dispensing devices, as taught by Tella, because Tella teaches the first, second, and third spotting devices are well-known and conventional types of ejectors that are commonly used in the art; [0095]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Bauerle and Tella both teach a reagent dispensing system comprising a plurality of reagent dispensing devices.
Note: “the second amount is greater than the first amount” relates to function/intended use. However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bauerle, in view of Kocher, in view of Studer, and further in view of Tella (US 2006/0051493; Pub. Date: Mar. 9, 2006; already of record – hereinafter “Tella”).

Regarding claim 20, modified Bauerle teaches the reagent dispensing system of claim 1 above.
Modified Bauerle does not teach a substrate conveyance system to move the substrate under a reagent deposition area of the reagent dispensing system.
However, Tella teaches the analogous art of a reagent dispensing system (Tella; fig. 4, #100, [0011, 0094]) comprising a substrate conveyance system to move a substrate under a reagent area of the reagent dispensing system (Tella; [0115]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the reagent dispensing system of modified Bauerle to further comprise a substrate conveyance system to move a substrate under a reagent area of the reagent dispensing system, as taught by Tella, because Tella teaches the substrate conveyance system presents unprinted areas of surface for deposition of droplets of reagent fluid in a controller manner directed by a computer; [0115]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Bauerle and Tella both teach a reagent dispensing system.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2004/0174409; hereinafter “Park”), in view of Kocher, and further in view of Bauerle.

Regarding claim 9, Park discloses an integrated cartridge service station (Park; fig. 3) comprising: 
a module (Park; fig. 3, #1, [0030]) comprising at least one dispensing device (Park; fig. 3, #11, #12, [0031]); 48581033016/500,066 
a module frame comprising an outer housing and an aperture into which the module is moved in and out of during servicing (Park; figs 2 & 4, #21, #23, [0033-0034]); 
a service module integrated in the reagent module (Park; fig. 3, #20, [0030]), the service module comprising at least one service device to clean the at least one reagent dispensing device while the at least one reagent dispensing device is in an in-line position (Park; fig. 4, #31, #51, #55, [0034]); 
Park does not disclose the at least one dispensing device is a reagent dispensing device, the module is a reagent module, an additional reagent module comprising at least one reagent dispensing device and integrated service module stored in an off-line position, and an automated storage and retrieval system to move the at least one reagent module and at least one additional reagent module between an in-line position where a respective reagent dispensing device is disposed over the substrate and in a position to dispense a respective agent onto the substrate and an off-line position within the reagent dispensing system. However, and as best understood, Kocher teaches the analogous art of an integrated cartridge service station (Kocher; fig. 1, [0047]), comprising at least one module (Kocher; fig. 1, #100, [0054]) wherein the at least one module is a reagent dispensing module (Kocher; [0046]), at least one dispensing device (Kocher; fig. 2, #130, [0056]) wherein the at least one dispensing device is a reagent dispensing device (Kocher teaches deposition of biological or chemical fluids; [0046]), at least one additional reagent module stored in an off-line position (Kocher teaches at least one additional reagent module 108 is stored in an off-line position 114; fig. 1, #108, #114, [0056]), and an automated storage and retrieval system (Kocher; fig. 1, #118, [0054]) to move the at least one reagent module and at least one additional reagent module between an in-line position where the reagent dispensing device is disposed over the substrate and in a position to dispense a respective agent onto the substrate and an off-line position within the reagent dispensing system (Kocher discloses the reagent dispensing system comprises an in-line position where the reagent dispensing device is disposed over the substrate and in a position to dispense a respective agent onto the substrate; fig. 1, #90, [0056], and an off-line position within the dispensing system; fig. 1, #114, [0054].  Kocher discloses the at least one regent module 100 and at least one additional reagent module move between the in-line and off-line positions; fig. 1, #120, [0056]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the at least one module and the at least one dispensing device of Park with the reagent dispensing system, the reagent dispensing module, and to modify the integrated cartridge service station to further comprise at least one additional reagent module stored in an off-line position and an automated storage and retrieval system to move the at least one reagent module and at least one additional reagent module between an in-line position where the reagent dispensing device is disposed over the substrate and in a position to dispense a respective agent onto the substrate and an off-line position within the reagent dispensing system, as taught by Kocher, because Kocher teaches the reagent dispensing system comprising at least one additional reagent module stored in an off-line position, and an automated storage and retrieval system to move the at least one reagent module and at least one additional reagent module between an in-line position where the reagent dispensing device is disposed over the substrate and in a position to dispense a respective agent onto the substrate and an off-line position within the reagent dispensing system permits the ability to create unique patterns of bio-specific sites [0056]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Park and Kocher both teach a dispensing system comprising at least one module comprising at least one dispensing device.
Modified Park does not teach the reagent module and the additional reagent module have different architectures to store different volumes of different reagents. However, Bauerle teaches the analogous art of an integrated system (Bauerle; fig. 1, col. 6 lines 8-10) comprising at least two modules (Bauerle; fig. 1, #10, #12, #14, col. 6 lines 8-10) wherein the at least two modules have different architectures to store different volumes (Bauerle discloses each module has a different architecture and is therefore capable of storing different volumes; col. 6 lines 13-22). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the reagent module and the additional reagent module of modified Park to have different architectures that store different volumes, as taught by Bauerle, because Bauerle teaches the modules having different architectures that store different volumes is well-known and conventional in the art (Bauerle; col. 1 lines 33-65).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Park and Bauerle both teach an integrated system comprising at least two modules.

Claims 13-15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Murcia, in view of Kocher, in view of Sawicki (US 2002/0075350; hereinafter “Sawicki”), and further in view of Bauerle.

Regarding claim 13, Murcia discloses a computer program product for servicing a dispensing device (Murcia; fig. 11, [0092]), the computer program product comprising: 58581033016/500,066 
a non-transitory computer readable storage medium comprising computer usable program code embodied therewith, the computer usable program code to, when executed by a processor (Murcia discloses controller 30 is programmed to operate according to the method defined in figure 11 in response to control signals; fig. 11, [0092]): 
identify a service parameter of at least one dispensing device within a dispensing system, wherein the service parameter indicates the at least one dispensing device is due for a servicing process (Murcia discloses at least one dispensing device 50, 52, 54, 56 in a dispensing system 20 is serviced upon completion of use; fig. 2, [0037, 0092]); 
in response to the service parameter being met, initiate the servicing process of the at least one dispensing device using a service module integrated in a module comprising the at least one dispensing device by retracting the module through an aperture of a module frame into a housing where the service module is disposed (As best understood, Murcia discloses upon completion of use of the at least one dispensing device 50, 52, 54, 56, the servicing process is initiated using a servicing module 70 by integrating with module 40; fig. 1, [0092].  Note: upon servicing the module 40, servicing module 70 integrates with the module 40.  The module 40 is retracted through an aperture at the top of module frame 72 at step 240-242 in fig. 11; figs. 2 & 11, [0040, 0092]), 
wherein: 
when in the in-line position, the at least one dispensing device is disposed over a substrate and is in a position to dispense its respective agents onto the substrate (Murcia discloses the at least one dispensing device 50, 52, 54, 56 is disposed over a media 34 in printzone 35 to dispense onto the substrate; fig. 1, [0035]); 
Murcia does not disclose the at least one dispensing device is a reagent dispensing device, the module is a reagent module, and an additional reagent module. However, Kocher teaches the analogous art of a reagent dispensing device (Kocher; fig. 1, [0047]), comprising at least one module (Kocher; fig. 1, #100, [0054]) wherein the at least one module is a reagent dispensing module (Kocher; [0046]), at least one dispensing device (Kocher; fig. 2, #130, [0056]) wherein the at least one dispensing device is a reagent dispensing device (Kocher teaches deposition of biological or chemical fluids; [0046]), and an additional reagent module (Kocher teaches at least one additional reagent module 108; fig. 1, #108, #114, [0056]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the at least one module and the at least one dispensing device of Murcia with the reagent dispensing system, the reagent dispensing module, and to modify the reagent dispensing device to further comprise an additional reagent module, as taught by Kocher, because Kocher teaches the reagent dispensing system comprising the at least two reagent modules, and the at least one reagent dispensing device can be used for micro-deposition of molecular biological or chemical liquids on a support; [0046] for analysis of relative concentrations of gene expression, protein concentration, etc. [0002]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Murcia and Kocher both teach a dispensing system comprising at least one module comprising at least one dispensing device.
Modified Murcia does not teach the service module is integrated with a reagent module to clean the at least one reagent dispensing device while the at least one reagent dispensing device is in the in-line position; the service module moves relative to the at least one reagent dispensing device and into an in-line position during the servicing process. However, Sawicki teaches the analogous art of a computer program for servicing a reagent dispensing device (Sawicki; fig. 1, #34, [0017]) comprising a module (Sawicki; fig. 1, #26, [0015]) comprising at least one dispensing device (Sawicki; fig. 1, #28, [0016]) and a service module integrated in the module, the service module comprising at least one service device to clean the at least one reagent dispensing device while the at an in-line position and the service module moves relative to the at least one reagent dispensing device and into an in-line position during the servicing process (Sawicki teaches a service module comprising a cleaning blade 36 and capping assembly 38; [0018].  The reagent module is moved in a vertical direction above the printing zone for maintenance by the cleaning blade and capping assembly; fig. 1, #37, [0018].  The cleaning blade and capping assembly are moved into an in-line position to service the at least one reagent dispensing device; fig. 1, #36’, #48’, [0018].  The module 26 is lowered to integrate with the service module at the in-line position; fig. 1, [0018]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the reagent module comprising at least one reagent dispensing device and service module of modified Murcia, and to modify the computer program for servicing the reagent dispensing device of Murcia, with the computer program that moves the reagent module comprising at least reagent dispensing device in a vertical direction and the servicing module in a horizontally into the in-line position beneath the reagent module to service the at least one dispensing device, as taught by Sawicki, because Sawicki teaches the computer program for servicing the reagent dispensing device of Murcia, with the computer program that moves the reagent module comprising at least reagent dispensing device in a vertical direction and the servicing module in a horizontally into the in-line position beneath the reagent module to service the at least one dispensing device quickly and immediately scrapes, wipes, and blots residual liquid from the cleaning blades immediately after the blades have wiped and cleaned the liquid from the at least one reagent dispensing device, thereby assuring continued high quality printing and relatively extending the at least one dispensing device life; [0007].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Murcia and Sawicki both teach a computer program for servicing a reagent dispensing device comprising a module comprising at least one dispensing device and a service module integrated in the module.
	Modified Murcia does not teach reagent dispensing devices in the reagent module have a different architecture to store different volumes of reagent as compared to reagent dispensing devices in the additional reagent module. However, Bauerle teaches the analogous art of a dispensing system (Bauerle; fig. 1, col. 6 lines 8-10) comprising at least two modules (Bauerle; fig. 1, #10, #12, #14, col. 6 lines 8-10) wherein the at least two modules have different architectures to store different volumes (Bauerle discloses each module has a different architecture and is therefore capable of storing different volumes; col. 6 lines 13-22). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the reagent module and the additional reagent module of modified Murcia to have different architectures that store different volumes, as taught by Bauerle, because Bauerle teaches the modules having different architectures that store different volumes is well-known and conventional in the art (Bauerle; col. 1 lines 33-65).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Murcia and Bauerle both teach an integrated system comprising at least two modules.

Regarding claim 14, modified Murcia teaches the computer program product of claim 13 above, wherein: the at least one reagent dispensing device comprises a plurality of reagent dispensing devices, wherein the plurality of the reagent dispensing devices are integrated with the service module, and wherein initiating the servicing process comprises servicing a plurality of the reagent dispensing devices integrated with the service module (The modification of the at least one module and the at least one dispensing device of Murcia with the reagent dispensing system, the reagent dispensing module, as taught by Kocher, has previously been discussed in claim 13 above.  Murcia additionally discloses a plurality of dispensing devices; fig. 2, #50, #52, #54, #56, [0040], and a service module services for the plurality of dispensing devices; fig. 2, #70, #80, #82, #84, #86, [0040]).  

Regarding claim 15, modified Murcia teaches the computer program product of claim 13 above, wherein the integrated service module comprises a capping device, a wiping device, a spittoon device, or combinations thereof (Murcia discloses the service module comprises a spittoon 108 and wiping device 125; [0042-0043]).  

Regarding claim 23, modified Murcia teaches the computer program product of claim 13 above, wherein the service parameter is based on: a volume of reagent dispensed by the at least one reagent dispensing device since its last servicing process; an amount of time since the at least one reagent dispensing device was last serviced; a type of reagent contained within the at least one reagent dispensing device, a movement of the at least one reagent dispensing device relative to the service module; a movement of the at least one reagent dispensing device from the in-line position to the off-line position or vice versa; or a movement of the service module from the in-line position to the off-line position or vice versa (Murcia discloses upon completion of use of the at least one dispensing device 50, 52, 54, 56, the servicing process is initiated using a servicing module 70 by integrating with module 40; fig. 1, [0092].  Therefore, the service parameter being a parameter based on a movement of the at least one reagent dispensing device relative to the service module).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, 13, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798